DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nashida (EP 1 176 503) provided by Applicant in PE2E.
With respect to claim 5, Nashida teaches a method (e.g. Fig 12 [0166]) for information processing, comprising: 
receiving voice information from a terminal (e.g. receiving voice information from system 1, as suggested in [0171]); 

sending instruction information configured to instruct multimedia information to be output in a process of starting the target application program to the terminal (e.g. sending instruction information to system 1 to instruct the selected channel to be output in a process of starting the target application program, as suggested in [0174]-[0179]) when the target application program is among application programs supported to be started by the terminal (e.g. when the channel is among channels supported to be started by system 1, [0174]-[0179]).
With respect to claim 6, Nashida teaches the method of claim 5, further comprising: 
 receiving, from the terminal, position information of an application program installed in the terminal (e.g. receiving from the ring described in [0174]-[0179], position information of a channel installed in system 1); and determining the multimedia information based on the position information (e.g. determining the channel information in the ring based on the position information, as suggested in [0174]-[0179]), the multimedia information including video information switched from a predetermined position of the terminal to a position of the application program (e.g. the channel information including video/program information switched from a predetermined position on system 1 to a position of the application program i.e. in response to command like one before (or previous) and next one (next) the program display panels may be shifted backward or forward one by one over the ring [0175]).
With respect to claim 11, Nashida teaches a server (e.g. system 1 Fig 1 [0061]), comprising: 
a processor (e.g. a central control unit 11 Fig 1 [0062]); and 
a memory (e.g. storage device 12 Fig 1 [0065]) that is configured to store instructions executable by the processor (e.g. stores instructions executable by central control unit 11, as suggested in [0065]-[0066]), wherein the processor is configured to implement operations of the method of claim 5 (see the rejection of claim 5).
With respect to claim 12, Nashida teaches the server of claim 11, wherein the processor is further configured to: receive, from the terminal, position information of an application program installed in the terminal (e.g. receiving from the ring described in [0174]-[0179], position information of a channel installed in system 1); and 
determine the multimedia information based on the position information (e.g. determining the channel information in the ring based on the position information, as suggested in [0174]-[0179]), the multimedia information including video information switched from a predetermined position of the terminal to a position of the application program (e.g. the channel information including video/program information switched from a predetermined position on system 1 to a position of the application program i.e. in response to command like one before (or previous) and next one (next) the program display panels may be shifted backward or forward one by one over the ring [0175]).
With respect to claim 7 (similarly claims 1 Fig 12 and 13), Nashida teaches a terminal (e.g. system 1 Fig 1 [0061]), comprising: 31Ref. No.: BF1902915US 
a processor (e.g. a central control unit 11 Fig 1 [0062]); and 
a memory (e.g. storage device 12 Fig 1 [0065]) that is configured to store instructions executable by the processor (e.g. stores instructions executable by central control unit 11, as suggested in [0065]-[0066]); wherein the processor is configured to: 
collect voice information (e.g. collect voice information i.e. “turn on channel 8, Yoshio”, “turn on Fuji TV, Yoshio” or “Fuji TV”, see [0159], see also [0133] “Turn on TV, Yoshio”); 
determine instruction information configured to assist in starting the target application program (e.g. determine instruction information to assist in starting the destination channel, see [0159]-[0160], see also [0134]) when the voice information instructs a target application program to be started (e.g. when the voice information instructs channel 8 to be started, as suggested in [0159]-[0160]); and 

With respect to claim 8 (similarly claim 2), Nashida teaches the terminal of claim 7, wherein: the instruction information includes a resource parameter (e.g. the instruction information of [0159] includes a resource parameter i.e. Yoshio knows a path or link to the content of channel 8, as suggested in  [0082] where the user voice input is converted into URL), a display parameter (e.g. a display parameter i.e. Yoshio knows how the content is displayed on the display of system 1, see Figs 8-11), and component information of a starting component (e.g. and a component of starting the content on the display of the system 1, as suggested in Figs 8-11), the processor is further configured to: acquire the multimedia information to be displayed according to the resource parameter in the instruction information (e.g. acquire the content of channel 8 information to be displayed according to the path or link where it is stored, inherently, as suggested in Figs 8-11); and call the starting component according to the component information to display the multimedia information according to a display effect defined by the display parameter in the process of starting the application program (e.g. Yoshio calls the starting component to display the content of channel 8 according to a display effect defined by the display parameter in the process of starting the application program i.e. the screen is scrolled as if the assistant pushes out a panel displaying the program on the source channel to the right, [0162]).
With respect to claim 9 (similarly claim 3), Nashida teaches the terminal of claim 7, wherein: the instruction information includes a parameter of switching between the multimedia information and a starting page of the target application program (e.g. switching between baseball-game relay program and channel 8, as suggested in [0162] Figs 8-11]), and the 
With respect to claim 10 (similarly claim 4), Nashida teaches the terminal of claim 9, wherein the multimedia information includes video information (e.g. includes video information, see Figs 8-11); the parameter of the switching includes a vanishing direction of a video frame in the 32Ref. No.: BF1902915US video information (e.g. includes a vanishing direction of a video frame in the video information, see Figs 8-11 [0162]), the vanishing direction being determined according to an orientation and/or movement direction of a predetermined graphic element in a last video frame in the video information (e.g. gradually comes out from behind the previous panel, Figs 10-11 [0162]), and the processor is further configured to: vanish the video frame at the last video frame of the video information according to the vanishing direction of the video frame (e.g. gradually comes out from behind the previous panel, Figs 10-11 [0162] suggest vanish the video frame at the last video frame of the video information according to the vanishing direction of the video frame); and expand the starting page by taking the vanishing direction of the video frame as an expansion direction of the starting page of the target application program (e.g. gradually comes out from behind the previous panel, Figs 10-11 [0162] suggest expand the starting page by taking the vanishing direction of the video frame as an expansion direction of the starting page of the target application program).
With respect to claim 15, Nashida teaches a terminal (e.g. system 1 Fig 1 [0061] implementing the method of claim 1, further comprising a screen (e.g. the screen of Figs 8-11), wherein the screen is configured to display the multimedia information (e.g. the screen displays the multimedia, see Figs 8-11 [0159]-[0164]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675